Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments having wheels in direct contact with terrain or a half track with forward mounted skis (claims 1, lines 8-9) and hub mounted motors (claim 1, lines 14-15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited.
	Claim 1 is not in one-sentence form, the first word of sentence capitalized and ending in a period with no other capitalized words or periods in the body of the claim.
	In claim 1, line 3, applicant refers to “boots or foot braces” as alternative structures.  However, applicant has only disclosed one embodiment of boot so it is not clear what distinction applicant means to recite.  
In lines 7 and 8, applicant uses the term “consisting of”.  This is a closed term meaning that the structure that follows is the only structure associated with the term and excludes any other structure.  It Is not clear that applicant means to limit the claim in that way.  The term “comprising” is an open term that is generally preferred.  
	Throughout the claim applicant must use consistent terminology.  For example, when applicant refers to carriage assemblies it is unclear when applicant refers to a carriage assembly later in the claim (is applicant only describing one of the two or does the later description refer to both?)  Applicant must also be careful regarding having antecedent basis for any term that is referred to with the definite article “the” or “said”.  For example, in line 21, applicant refers to “the side frames” but side frame were not recited earlier in the claim.  Also, it appears that applicant uses the terms “side frames” and “side panels” interchangeably.  Consistent terminology must be used.  
Throughout the claims, applicant refers to fifteen separate “means”.  However, these means are not properly defined in applicant’s specification.  35 USC 112(f) allows claims in a means-plus-function format, that is, a means claimed for performing a specified function without the recital of structure, material, or acts in support thereof.  However, such claims shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  Applicant has not clearly defined what structure in the specification corresponds to the means-plus-function terms in the claim.
Claim 1 is an omnibus type claim in that is refers to the specification of application numbers 17/238,144 and 17/237,960, in lines 16 and 18 of claim 1.  Reference to any application or patent, or applicant’s own disclosure or drawings (for example, by claiming “the structure of the disclosure” the “the structure of Figure 2”), is not allowed because it fails to point out what is included or excluded by the claim language.  

Conclusion

Please note that the claims are so unclear that an interpretation with respect to the prior art would be inappropriate. As discussed in MPEP 2173.06 where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962.) The failure to apply prior art to claim 1 should not be construed as an indication of allowable subject matter.  Because the claims so seriously fail to meet the requirements of 35 U.S.C. section 112 for the reasons discussed above, it is not possible to apply the prior art to the claims in deciding patentability without disregarding large portions of the express wording of the claims and thus resorting to speculation and conjecture as to the particular invention defined therein. The Examiner has cited many examples of tracks that attached to the feet of a rider.

When responding to this action please keep the following in mind:
Pay close attention to any time periods for response and fees set forth in this action. Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax of EFS web. Formal replies cannot be submitted via e-mail. A proper reply requires a specific format for any amendments. A sample reply demonstrating formatting and rule compliance is available at:  http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf  See MPEP 714 for further guidance. Also please see MPEP 714 II (C) for additional guidance on making a proper amendment to claims. Applicant is urged to follow proper amendment practice to avoid any delays in prosecution. 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions. Applicant must also discuss the references applied against the claims, explaining how the claims (or any newly amended claims) avoid the references or distinguish from them. 
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application. 
Label each page of the reply with the application number. 
Sign all submissions (on the last page)  Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex. /John T. Smith/)
Further information can be found on the https://www.uspto.gov/patent website.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rudofsky ‘770 and ‘670 are the pregrant publications of the applications applicant refers to in the claims.
Battel, Shyr, Ganeous, Pikulski, and Tuli teach self-propelled skates using track structures.
Gnedov, Fairhead, Martin, Baldwin, and Wittington teach small tracked vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/